Citation Nr: 0802150	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for atrial fibrillations.

2.  Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for atrial 
fibrillation, rated as 30 percent disabling, and chronic 
major depression, rated as 10 percent disabling, both 
effective from April 16, 2004.  

The veteran requested a hearing and was assigned a hearing 
date of December 5, 2005.  The veteran canceled his hearing 
in lieu of a VA examination.  He has not attempted to 
reschedule the hearing; thus, no additional action in this 
regard is needed.


FINDINGS OF FACT

1.  From April 16, 2004 to January 8, 2006, the veteran's 
atrial fibrillation overall was manifested by 6 metabolic 
equivalents (METs) with no discernable heart murmur. 

2.  Since January 9, 2006, the veteran's atrial fibrillation 
has been manifested by 5 METs.

3.  Since service connection has been in effect, the service-
connected major depressive disorder has not been manifested 
by short-term memory loss, suspiciousness, panic attacks, or 
other symptoms productive of an occasional decrease in work 
efficiency or an inability to perform occupational tasks.  





CONCLUSIONS OF LAW

1.  From April 16, 2004 to January 8, 2006, the criteria for 
an initial rating in excess of 30 percent for atrial 
fibrillation have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic 
Code 7011 (2007).

2.  Since January 9, 2006, the criteria for a 60 percent 
schedular rating for atrial fibrillation have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.104, Diagnostic Code 7011 (2007).  

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for major depressive disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.130, Diagnostic Code 9434-9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Discussion 

Atrial Fibrillation 

As previously noted, in September 2004, service connection 
for atrial fibrillation was granted and rated as 30 percent 
disabling under Diagnostic Code 7011.  The veteran asserts 
that his symptoms of atrial fibrillation are consistent with 
a higher rating.

Under Diagnostic Code 7011, a 30 percent rating is warranted 
for sustained ventricular arrhythmias where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

A 60 percent rating is warranted where there has been more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for (1) indefinite period 
from date of hospital admission for initial evaluation and 
medical therapy for a sustained ventricular arrhythmia, or; 
for indefinite period from date of hospital admission for 
ventricular aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  
38 C.F.R. § 4.104, DC 7011 (2007).

After reviewing the evidence of record, the Board finds that 
from April 16, 2004 through January 8, 2006, the criteria for 
a rating in excess of 30 percent rating are not met, but from 
January 9, 2006, the criteria for a 60 percent rating and no 
more are met.  

The veteran received a VA examination in September 2004.  The 
examiner stated that a stress test given to the veteran, 
which showed a METS at maximum exercise of 6, was 
appropriate.  The examiner also noted that the veteran met 
the criteria for having paroxysmal atrial fibrillation, the 
same heart problems he had while on active duty.  The heart 
disorder did not keep him from working, however.

A November 2004 stress test report from East Texas Medical 
Center shows that the veteran had an ejection fraction 
calculated at 43 percent.  The report of an x-ray revealed a 
moderate sized area of decreased perfusion involving the 
cardiac apex noted on rest and stress images consistent with 
an apical infarct.  There was also a moderate sized area of 
decreased perfusion in the inferior wall of the left 
ventricle also on both rest and stress images consistent with 
an inferior infarct.  The apical perfusion defect appears 
very slightly more prominent on the stress images suggesting 
there was a small amount of surrounding ischemia.  No other 
perfusion defects were seen.

A December 2004 medical statement from A. A., M.D., F.A.C.C., 
shows that the veteran complained of exertional dyspnea and 
recurrent episodes of palpitations.  It was reported that the 
veteran's palpitations worsened with meals and when he was 
absolutely still.  An echocardiogram showed a normal left 
ventricular systolic function with an ejection fracture of 60 
percent.  However, the left atrium was enlarged at 4.9, and 
mild aortic regurgitation was noted.  Right ventricular 
systolic pressure was normal, but there was mild aortic valve 
regurgitation without stenosis.  The assessment included 
recurrent atrial fibrillation.

VA treatment reports dated from 2004 to 2005 show occasional 
complaints of chest pain that did not seem to bother the 
veteran and shortness of breath on exertion.  No orthopnea, 
paroxysmal nocturnal dyspnea on exertion, or leg swelling was 
noted.  A holster monitor did not show any arrhythmias.  See 
clinical entry dated April 13, 2005.  A June 2005 notation 
shows that an EKG was within normal limits.  A clinical entry 
dated in July 2005 shows that the veteran had preserved LV 
function, a dilated LV atrium, and chest pain.  A September 
2005 clinical entry shows that the veteran reported 
intermittent palpitation but denied exertional angina even at 
a high level of exertion and ambulation.  He also denied 
experiencing any syncope.

The veteran received a second VA examination in January 2006.  
On examination, the examiner noted that the veteran has 
atrial fibrillation attacks once every three weeks, ejection 
fraction from the left ventricle at 60 percent, normal ECG 
and METs at 5.  The examiner also reported that the veteran 
was on medication and could control an attack with a valsalva 
strain maneuver.  The medications included: Metoprolol, 
Lisinopril, Ranitidine and Simvastatin.  It was noted that 
the veteran was also on Verapamil to control his blood 
pressure, but was taken off this medication.  The examiner 
noted that the change in medication decreased the frequency 
of the atrial fibrillation attacks from three a day to one 
about every three weeks.

After reviewing the pertinent evidence of record, the Board 
finds that the criteria for a rating in excess of 30 percent 
are not met from April 16, 2004 through January 8, 2006.  The 
Board acknowledges that in November 2004 "a moderate sized 
area of decreased perfusion in the inferior wall of the left 
ventricle also on both rest and stress images consistent with 
an inferior infarct" was noted and the veteran was reported 
to have an ejection fraction of 43 percent.  Nonetheless, the 
evidence overall fails to substantiate the finding of an 
ejection fraction of 43 percent.  In this regard, the Board 
points out that a December 2004 medical report shows a normal 
left ventricular systolic function with an ejection fracture 
of 60 percent and that the VA outpatient treatment reports 
thereafter are consistent with this finding, as the veteran 
merely received treatment for occasional chest pain and 
symptoms were normal otherwise.  VA examination in 2006 also 
shows an ejection fraction of 60 percent.  Thus, the evidence 
weighs against the veteran's claim in this regard, and a 
rating in excess of 30 percent during this period is not 
warranted.

However, the January 9, 2006 VA examination report shows that 
the veteran has a workload of 5 METs, clearly meeting the 
criteria for an increased rating to 60 percent (workload of 
greater than 3 METs but not greater than 5 METs).  Therefore, 
since January 9, 2006, the criteria for the assignment of an 
increased rating to 60 percent are met.  

The criteria for a 100 percent rating were also considered.  
However, the veteran does not meet the criteria for a 100 
percent rating as his METs are not below 3, nor does he have 
chronic congestive heart failure, AICD, nor was he admitted 
to the hospital for sustained ventricular arrhythmia.  
Therefore, based on the evidence of record since January 9, 
2006, the veteran warrants a rating to 60 percent and no 
higher. 

The veteran's initial rating at 30 percent was appropriate 
from April 16, 2004 to January 8, 2006.  However, beginning 
on January 9, 2006, the criteria for a 60 percent rating due 
to 5 METs workload a rating to 60 percent is warranted.  The 
appeal to this extent only is granted.

Major Depressive Mood Disorder 

The veteran is currently rated under Diagnostic Code 9434-
9440, major depressive order.  

The rating provisions for mental disorders provides a 10 
percent rating for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The veteran is currently service-connected at 10 percent for 
major depressive disorder.  The veteran received a VA 
examination in September 2004.  While the examiner did not 
have the veteran's file, the examiner found that the veteran 
had chronic major depression, moderate, and that he benefited 
from the use of medication and psychotherapy.  The examiner 
noted that the veteran experienced depression and anxiety 
while working at his job as an auto-mechanic.  The veteran 
described symptoms of anhedonia, loneliness, loss of appetite 
and loss of sex drive.  The examiner reported the symptoms of 
depression diminishing when the veteran took his prescribed 
medication, however.  The Global Assessment of Functioning 
(GAF) scale score was 55-60, based on the veteran's 
depression. 

VA treatment records from January 2005 show that the veteran 
was cooperative and pleasant with mild anxiety and depressed 
mood.  Medical records from July 2005 show that the veteran 
remained on medication for his depression.  

The veteran received another VA examination in February 2006.  
The examiner recorded that the veteran's depression began in 
the Air Force, and thereafter, the veteran was discharged 
from duty and moved to Texas to help his brother-in-law run a 
gas station.  It was reported that the veteran stated that in 
the 1980's he became depressed and anxious waiting to have 
surgery to remove cancer from his lip.  He reported that he 
drank heavily after service to cope with his anxieties and 
social inhibitions.  He stated that he was better able to 
concentrate when he drank.  The veteran stopped using alcohol 
when he began taking antidepressant and antianxiety 
medications.  He reported that his mood was stable and he had 
more problems staying awake than going to sleep.  The veteran 
stated he had a good appetite but felt sad all the time.  He 
reported that many of his friends were dead and he had very 
little desire to do anything.  He also felt nervous when 
performing tedious tasks that required concentration and that 
he had forgotten how to work on certain mechanical parts.  
The veteran denied any thoughts of suicide.  He complained of 
feeling nervous in a crowd or around a lot of noise because 
he was unable to distinguish voices.  He also stated that he 
"flies off the handle real easy, but [gets] over it fast."  
The veteran denied hallucinations, compulsive or ritualistic 
behavior, and suicidal ideations.  The examiner noted that 
the veteran had an "excellent" short-term memory, his 
attention and concentration were good and he was able to 
reason abstractly.  The examiner diagnosed mixed anxiety-
depressive disorder, exacerbated by medical conditions and 
physical limitations.  

In the examination report, it was also noted that the veteran 
had held down different jobs and was self-employed as an auto 
mechanic working eight hours a day.  He had one employee who 
completed most of the manual work.  The veteran found that he 
had decreased productivity due to his age and health 
problems.   

It was also reported that the veteran has been married and 
divorced four times.  His last marriage ended in 1993 and the 
veteran remains close to several of his children and 
stepchildren.  The veteran stated he knows just about 
everyone in his town and is on good terms with his neighbors.  
The veteran, however, gave up his hobbies of fishing and 
hunting due to his health problems and his friends' deaths.  
He stated that when he was not working he generally goes home 
and falls asleep. 

As discussed above in order to receive a rating in excess of 
10 percent, the veteran would need to show: occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  The criteria for the assignment 
of a higher rating are not met.  On VA examination, it was 
reported that the veteran continues to work eight hours a 
day, although he reports frustration and concentration 
problems that interfere with his work.  The veteran showed no 
short-term memory loss and his attention and concentration 
were deemed to be good.  The veteran has close relationships 
with his son and stepchildren, and he stated that he had 
close friends, but they had passed away.  Additionally, there 
is no evidence of memory loss, panic attacks, or social or 
occupational impairment to rise to the level of a 30 percent 
rating.  The veteran's symptoms more nearly approximate the 
requirements for a 10 percent rating, mild occupational and 
social impairment due to transient symptoms, which decrease 
work efficiency and social interactions. 

The Board also acknowledges that the veteran received two GAF 
scores of 58 and 55-60.  Under DSM-IV, a GAF score of 51-60 
generally reflects some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV.  In this regard, the Board notes that 
an examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95; 60 Fed. Reg. 43186 (1995).  A GAF 
score reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  As discussed above, the medical evidence in this 
case shows that the veteran's impairment resulting from 
depression more nearly approximates the criteria for a 10 
percent rating and no higher.  Again, there is no evidence of 
panic attacks or memory loss.  The veteran continues to work 
and any impairment in this regard is contemplated in the 
currently assigned 10 percent rating.  He also remains close 
to his children and stepchildren.

Finally, the Board acknowledges receipt of two lay statements 
submitted with the case file.  The first statement submitted 
by P. T., states that the veteran has suffered through years 
of a nervous disorder including anxiety, fainting spells and 
uncontrollable fits of rage.  P. T. states that the veteran 
has lost business and wages due to his condition.  The second 
statement from R. J. L. states that for the period the 
witness has known the veteran, he has been prone to sudden 
outbursts of anger.  R. L. J. stated, "It seemed that most 
of the time it (the outburst) was when he was most depressed 
which would cause him to become stressed out and then become 
unpredictable."  R. J. L. stated that he has been in 
pastoral counseling for the past three years and that he has 
seen and counseled men and women who suffer from post service 
depression and that he recognizes these symptoms in the 
veteran.

While the Board has taken this information into 
consideration, the other objective evidence does not 
substantiate the aforementioned assertions.  On VA 
examination, the veteran reported that he continues to work 
at least eight hours a day, he maintains close relations with 
his children and grandchildren, he knows other neighbors in 
his town and he gets along with them, he has an excellent 
short term memory, his attention an concentration are good, 
and he was able to reason abstractly.  As such, the lay 
statements are of less probative value than the VA 
examinations and VA treatment records.  The Board finds that 
the VA examinations are highly probative as they set forth 
the veteran's complaints, clinical findings, and diagnoses, 
whereas the lay statements were submitted by persons who are 
not medical professionals competent to render medical 
opinions.  

In conclusion, after reviewing the evidence the Board 
determines that since service connection has been in effect, 
the veteran's depression has been appropriately rated as 10 
percent disabling.  A preponderance of the evidence is 
against the veteran's claim, and in so concluding, the 
benefit-of-the-doubt doctrine is not for application.  The 
claim is denied.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2004, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claims to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West, 2002) and 38 C.F.R. § 3.159(b) (2007).  
Where, as here, service connection has been granted and the 
initial ratings have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
and (5), he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a March 2006 letter.

The Board finds that the duty to assist has been met.  The 
veteran's service medical records, VA treatment records and 
VA examinations are associated with the claims file.  The 
veteran was afforded VA examinations in January and February 
2006 to evaluate the severity of the service-connected 
disabilities.  

As the veteran's claim has been granted, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).





ORDER

From April 16, 2004 to January 8, 2006, entitlement to an 
initial rating in excess of 30 percent is denied.

Since January 9, 2006, entitlement to an initial rating to 60 
percent rating is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
major depressive disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


